DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, ll 5, “the from within the LAA” should be “from within the LAA”
In claim 11, ll 3 “the disk” should be “the disk-shaped element”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-5, 9, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berger et al (US 20200100796 A1), herein referenced to as “Berger”.
In regards to claim 1, Berger discloses: a method for use at a left atrial appendage (LAA) 510 (see Figs. 7A-7C, [0310]) of a heart the heart of a patient of a subject, the heart having a left atrium (LA) the LA which 510 is pulled into having a wall 541 (see Figs. 7A-7C, [0312]) that defines an ostium the ostium is the opening that which 510 is pulled through (see Figs. 7A-7C, [0310]-[0312] and [0319]-[0320], attaching the inverted section of the LAA to the inner surface of the LA wall) that provides fluid communication between the LA and the LAA, the method comprising: using a delivery system a catheter is inserted into the LA ([0319]), transluminally introducing a disk 506 (see Figs. 7A-7C, [0311], pre-shaped as a disc) into the LA the LA; everting the LAA into the LA by (see Figs. 7A-7C, [0319], inverting element is inserted into the LAA and inverts a section of the LAA into the LA), the from within the LAA, grasping tissue of the LAA (see [0319], inverts a section of the LAA into the LA), and pulling the LAA through the ostium and into the LA (see [0319], inverting a section of the LAA into the LA); and within the LA (see [0320]): flattening the everted LAA (see [0320], “isolating cap” such as disc 506, pushed against the LA wall and attaching the inverted section of the LAA to the inner surface of the LA wall) such that the flattened everted LAA defines a perimeter that circumscribes the ostium (flatting the inverted section of the LAA to an inner surface of the LA wall effectively defines a perimeter that surrounds the ostium through which the LAA was pulled through); expanding the disk 506 (see Figs. 7A-7C, [0311], the pre-shaped cover returns to its disc shape and pushes the LAA tissue against the LA wall, returning to the disc shape expands the element); sandwiching the perimeter of the flattened everted LAA 510 between a periphery of the disk and the wall around the ostium such that the flattened everted LAA 510 covers the ostium (see [0311] and [0320], the isolating cap is pushed against the LA wall and attaches the inverted section of the LAA to the inner surface of the LA wall, which would cover the ostium since the LAA has been inverted out of the ostium); and securing the flattened everted LAA covering the ostium by anchoring the periphery of the disk 506 around the perimeter of the flattened everted LAA 510, (see [0320], the isolating cap 506 has a plurality of anchors positioned between the outer circumference of the cap and the cap center, to anchor 506 to the inner surface of the LA wall).
In regards to claim 2, Berger discloses: the method according to claim 1, see 102 rejection above. Berger further discloses: wherein expanding the disk 506 comprises laterally expanding the everted LAA 510 by expanding the disk 506 (the disc expands, see between Figs. 7A-7B and [0311], laterally, and to attach the inverted section of the LAA to the inner surface of the LA wall, the inverted section of the LAA would expand laterally as well, see [0320]).
In regards to claim 4, Berger discloses: the method according to claim 1, see 102 rejection above. Berger further discloses: wherein anchoring the periphery of the disk 506 around the perimeter of the flatten everted LAA comprises anchoring (see [0320], anchoring 506 to the LAA and attaching the inverted section of the LAA to the inner surface of the LA wall) , to the perimeter of the flattened everted LAA (see [0320], pushing 506 against the LA wall and attaching the inverted section of the LAA to the inner surface of the LA wall), closure anchors plurality of anchors (see [0320] coupled to the periphery (within the outer circumference of the cap and the cap center, thus the periphery of the disk 506, [0320]) of the disk 506. 
In regards to claim 5, Berger discloses: the method according to claim 4, see 102 rejection above. Berger further discloses: wherein anchoring the closure anchors plurality of anchors to the perimeter of the flattened everted LAA 510 comprises driving the closure anchors plurality of anchors through the perimeter of the flattened everted LAA 510 and into the wall 541 around the ostium (see [0320], attaching the inverted LAA to the LA with the ring and furthermore anchoring via tissue anchors to the inner surface of the LA wall pierces through the LAA and then the LA).
  In regards to claim 9, Berger discloses: A method for treating a left atrial appendage (LAA) 510 (see Figs. 7A-7C, [0310]) of a heart the heart of a patient of a subject, the heart having a left atrium (LA) the LA which 510 is pulled into having a wall 541 (see Figs. 7A-7C, [0312]) around an ostium the ostium is the opening that which 510 is pulled through (see Figs. 7A-7C, [0310]-[0312] and [0319]-[0320], attaching the inverted section of the LAA to the inner surface of the LA wall), wherein the ostium provides fluid communication between the LA and the LAA, the method comprising: using a delivery system a catheter is inserted into the LA ([0319]), transluminally introducing a disk-shaped element 506 (see Figs. 7A-7C, [0311], pre-shaped as a disc) into the LA the LA; grasping (see Figs. 7A-7C, [0319], inverting element), from within the LAA, tissue of the LAA, and pulling the LAA through the ostium and into the LA (see Figs. 7A-7C, [0319], inverting element is inserted into the LAA and inverts a section of the LAA into the LA) such that the LAA becomes an everted LAA (see Figs. 7B-7C, [0319]); and within the LA: sandwiching a portion of the everted LAA (see [0320], “isolating cap” such as disc 506, pushed against the LA wall and attaching the inverted section of the LAA to the inner surface of the LA wall)  between the disk-shaped element 506 and the wall 541 around the ostium; and securing the everted LAA 510 by anchoring the disk-shaped element 506 to the portion of the everted LAA 510 and the wall 541 around the ostium (see [0320], the isolating cap 506 has a plurality of anchors positioned between the outer circumference of the cap and the cap center, to anchor 506 to the inner surface of the LA wall).  
In regards to claim 10, Berger discloses: the method according to claim 9, see 102 rejection above. Berger further discloses: further comprising laterally expanding the everted LAA 510 by expanding the disk-shaped element 506 (the disc expands, see between Figs. 7A-7B and [0311], laterally, and to attach the inverted section of the LAA to the inner surface of the LA wall, the inverted section of the LAA would expand laterally as well, see [0320]).
In regards to claim 12, Berger discloses: the method according to claim 9, see 102 rejection above. Berger further discloses: wherein anchoring the disk-shaped element 506 to the portion of the everted LAA and the wall around the ostium comprises anchoring (see [0320], anchoring 506 to the LAA and attaching the inverted section of the LAA to the inner surface of the LA wall) , to the perimeter of the everted LAA (see [0320], pushing 506 against the LA wall and attaching the inverted section of the LAA to the inner surface of the LA wall), closure anchors plurality of anchors (see [0320]) coupled to the periphery (within the outer circumference of the cap and the cap center, thus the periphery of the disk 506, [0320]) of the disk-shaped element 506. 
In regards to claim 13, Berger discloses: the method according to claim 12, see 102 rejection above. Berger further discloses: wherein anchoring the closure anchors plurality of anchors to the perimeter of the everted LAA 510 comprises driving the closure anchors plurality of anchors through the perimeter of the everted LAA 510 and into the wall 541 around the ostium (see [0320], attaching the inverted LAA to the LA with the ring and furthermore anchoring via tissue anchors to the inner surface of the LA wall pierces through the LAA and then the LA).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berger.
In regards to claim 3, Berger discloses: the method according to claim 1, see 102 rejection above. Berger does not explicitly disclose: wherein the delivery system includes a sheath, and wherein expanding the disk comprises retracting the sheath, allowing the disk to expand.
However, a variant embodiment of Berger (see Figs. 11A-D), teaches in the same field of invention a method for use at the LAA (see Figs. 11A-11D), with a delivery system 1102 and an expanding circular cover 1104. The variant embodiment (Figs. 11A-D) further teaches: wherein the delivery system 1102 includes a sheath 1108+1106 (see Figs. 11A-D, [0335]), and wherein expanding the expanding circular cover 1104 (see Figs. 11A-11D, [0335]) comprises retracting the sheath 1108+1106 (see [0335], retracting 1106 allows 1104 to fully open), allowing the expanding circular cover to expand (see [0335]). 
The substitution for one known element a delivery system without a sheath with a disk as in Berger for another a delivery system with a sheath and wherein expanding an expanding circular member comprises retracting the sheath to allow the expanding circular cover to expand as shown in a variant embodiment of Berger 11A-11D would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of a delivery system with a sheath and wherein expanding an expanding circular member comprises retracting the sheath to allow the expanding circular cover to expand shown in the variant embodiment of Berger Figs. 11A-11D would have yielded predictable results, namely, allowing the device to traverse to the LAA without the disk inadvertently expanding during insertion.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The combination would further teach: wherein expanding the disk 506 comprises retracting the sheath, allowing the disk 506 to expand (as retracting a sheath to the modified disc would allow the nitinol material to expand after the restraining sheath is removed).
In regards to claim 11, Berger discloses: the method according to claim 9, see 102 rejection above. Berger does not explicitly disclose: wherein the delivery system includes a sheath, and wherein expanding the disk-shaped element comprises retracting the sheath, allowing the disk to expand.
However, a variant embodiment of Berger (see Figs. 11A-D), teaches in the same field of invention a method for treating a LAA (see Figs. 11A-11D), with a delivery system 1102 and an expanding circular cover 1104. The variant embodiment (Figs. 11A-D) further teaches: wherein the delivery system 1102 includes a sheath 1108+1106 (see Figs. 11A-D, [0335]), and wherein expanding the expanding circular cover 1104 (see Figs. 11A-11D, [0335]) comprises retracting the sheath 1108+1106 (see [0335], retracting 1106 allows 1104 to fully open), allowing the expanding circular cover to expand (see [0335]). 
The substitution for one known element a delivery system without a sheath with a disk as in Berger for another a delivery system with a sheath and wherein expanding an expanding circular member comprises retracting the sheath to allow the expanding circular cover to expand as shown in a variant embodiment of Berger 11A-11D would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of a delivery system with a sheath and wherein expanding an expanding circular member comprises retracting the sheath to allow the expanding circular cover to expand shown in the variant embodiment of Berger Figs. 11A-11D would have yielded predictable results, namely, allowing the device to traverse to the LAA without the disk-shaped element inadvertently expanding during insertion.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The combination would further teach: wherein expanding the disk-shaped element 506 comprises retracting the sheath, allowing the disk-shaped element 506 to expand (as retracting a sheath to the modified disc would allow the nitinol material to expand after the restraining sheath is removed).
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Ruiz (US 20110082495 A1), herein referenced to as “Ruiz”.
In regards to claim 6, Berger discloses: the method according to claim 1, see 102 rejection above. Berger does not explicitly disclose: wherein grasping the tissue of the LAA comprises anchoring to the tissue a deployment anchor that is coupled to the disk. 
However, Ruiz in a similar field of invention teaches a method for use at a LAA with grasping the tissue 34 (see Figs. 5A-5C) of the LAA (see Figs. 5A-5C), a delivery system 100 (see Figs. 5A-5C) and a disk 61+62 (see Figs. 5A-5C). Ruiz further teaches: wherein grasping the tissue 34 of the LAA (see Figs. 5A-5C) comprises anchoring (see Figs. 5A-5C, [0048]-[0051]) to the tissue a deployment anchor 51+52 (see Figs. 5A-5C, [0044]) that is coupled to the disk 61+62.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berger to incorporate the teachings of Ruiz and have a method for use at a LAA wherein grasping the tissue of the LAA comprises anchoring to the tissue a deployment anchor that is coupled to the disk. Motivation for such can be found in Ruiz, as an anchor that is coupled to the disk causes there to be little risk that the disk be dislodged or shift due to cardiac wall motion (see [0051]).
In regards to claim 7, the combination of Berger and Ruiz teaches: the method according to claim 6, see 103 rejection above. Ruiz further teaches: further comprising disengaging the delivery system 100 (see Figs. 5A-5C, [0048]-[0051]) from the disk 61+62 while the deployment anchor 51+52 remains coupled to the tissue 34 and to the disk 61+62. 
In regards to claim 8, the combination of Berger and Ruiz teaches: the method according to claim 6, see 103 rejection above. Berger further discloses: wherein pulling the LAA 510 through the ostium (see [0319], the LAA is inverted into the LA through the opening) comprises pulling the LAA 510 through the ostium by pulling on the disk 506 prior to expanding the disk (see [0311], the disc expands after the LAA has been inverted, hence the disc is pulled to pull the LAA). 
In regards to claim 14, Berger discloses: the method according to claim 9, see 102 rejection above. Berger does not explicitly disclose: wherein grasping the tissue of the LAA comprises anchoring to the tissue a deployment anchor that is coupled to the disk-shaped element. 
However, Ruiz in a similar field of invention teaches a method for treating a LAA with grasping the tissue 34 (see Figs. 5A-5C) of the LAA (see Figs. 5A-5C), a delivery system 100 (see Figs. 5A-5C) and a disk-shaped element 61+62 (see Figs. 5A-5C). Ruiz further teaches: wherein grasping the tissue 34 of the LAA (see Figs. 5A-5C) comprises anchoring (see Figs. 5A-5C, [0048]-[0051]) to the tissue a deployment anchor 51+52 (see Figs. 5A-5C, [0044]) that is coupled to the disk-shaped element 61+62.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berger to incorporate the teachings of Ruiz and have a method for use at a LAA wherein grasping the tissue of the LAA comprises anchoring to the tissue a deployment anchor that is coupled to the disk. Motivation for such can be found in Ruiz, as an anchor that is coupled to the disk causes there to be little risk that the disk be dislodged or shift due to cardiac wall motion (see [0051]).
In regards to claim 15, the combination of Berger and Ruiz teaches: the method according to claim 14, see 103 rejection above. Ruiz further teaches: further comprising disengaging the delivery system 100 (see Figs. 5A-5C, [0048]-[0051]) from the disk-shaped element 61+62 while the deployment anchor 51+52  remain coupled to the tissue 34 and to the disk-shaped element 61+62. 
In regards to claim 16, the combination of Berger and Ruiz teaches: the method according to claim 14, see 103 rejection above. Berger further discloses: wherein pulling the LAA 510 through the ostium (see [0319], the LAA is inverted into the LA through the opening) comprises pulling the LAA 510 through the ostium by pulling on the disk-shaped element 506 prior to expanding the disk-shaped element (see [0311], the disc expands after the LAA has been inverted, hence the disc is pulled to pull the LAA). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SARAH A SIMPSON/Primary Examiner, Art Unit 3771